
	

115 S1433 IS: To approve the 2010 Compact Review Agreement with Palau, and for other purposes.
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1433
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2017
			Ms. Hirono (for herself, Ms. Murkowski, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To approve the 2010 Compact Review Agreement with Palau, and for other purposes.
	
	
		1.Agreement supplemental to Compact of Free Association with Palau
 (a)Approval of agreement supplemental to compactThe Compact Review Agreement and appendices signed by the United States and the Republic of Palau on September 3, 2010, in connection with section 432 of the Compact of Free Association with Palau (Public Law 99–658; 48 U.S.C. 1931 note), with the funding schedule therein to be modified by the parties to the Agreement as necessary and appropriate, are approved (hereinafter the Agreement).
 (b)Status of prior year paymentsAmounts provided to the Government of Palau by the Government of the United States in fiscal years 2011 through 2017 shall also be considered as funding to implement the Agreement.
 (c)Extension of effective dateSection 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) is amended by striking 2009 and inserting 2024.
			
